PERRY, J.
The defendant was convicted of the crime of knowingly uttering and publishing a forged bank check and appeals.
On appeal, the defendant contends for the first time that the trial court erred in admitting into evidence, without objection, handwriting samples executed by the defendant at the request of a city police officer. The basis of his objection is that the evidence does not show that the defendant was first warned of his constitutional right to remain silent and his right to the appointment of counsel.
This issue has this day been decided adversely to the contention of the defendant. State v. Fisher, 242 Or 419, 410 P2d 216.
The judgment of the trial court is affirmed.